Citation Nr: 1739681	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-05 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation prior to July 14, 2015 and in excess of 20 percent thereafter for bilateral hearing loss. 

2.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1976 to February 1979.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which, in part, continued a noncompensable evaluation for bilateral hearing loss and continued a 10 percent disability evaluation for degenerative arthritis of the right knee.  

The Board previously remanded these claims in March 2015 in order to afford the Veteran VA examinations.  In an August 2015 rating decision, the RO awarded the Veteran an increased disability rating for bilateral hearing loss, granting him a disability rating of 20 percent effective July 14, 2015.  A Supplemental Statement of the Case (SSOC) was also issued in August 2015, continuing the Veteran's 10 percent disability rating for degenerative arthritis of the right knee.

The Veteran and his wife testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Lincoln RO in March 2014.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The issue of entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  From November 30, 2007 to July 14, 2015, at worst, the Veteran has Level I hearing loss in the right ear and Level II hearing loss in the left ear.

2.  On and after July 15, 2015, at worst, the Veteran has Level IV hearing loss in the right ear and Level VI hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  From November 30, 2007 to July 14, 2015, the criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.85, 4.86(a), Diagnostic Code 6100 (2016).

2.  On or after July 15, 2015, the criteria for an initial disability rating greater than 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.85, 4.86(a), Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103 (a) (West 2014) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2016).

In this case, VA examinations were conducted in April 2009, November 2010, August 2012 and July 2015.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected bilateral hearing loss under the appropriate diagnostic criteria. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Legal Criteria for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating  Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Bilateral Hearing Loss at 0 Percent

The Veteran's bilateral hearing loss is rated under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

From November 30, 2007 to July 14, 2015, the Veteran's bilateral hearing loss is rated as noncompensable (0 percent disabling).  After July 15, 2015, the Veteran's bilateral hearing loss is rated as 20 percent disabling.

The Veteran has claimed that his bilateral hearing loss is getting worse and believes that he is entitled to initial ratings higher than 0 and 20 percent throughout the entire appeal period.  He wears hearing aids to assist with his hearing, but states that do not improve his ability to hear conversations.  He testified that his hearing aids only amplify noises such as ringing telephones, which gives him headaches.  He reports hearing difficulty in occupational and daily activities.  He says he has difficulty understanding speech or conversation.  He has described difficulty hearing any noises similar in tone to spoken words.  He cannot hear his television or other household noises.  See March 2014 hearing transcript.  

The Veteran testified during his March 2014 Travel Board hearing that a hearing aid technician informed him that due to his type of hearing loss, hearing aids would not be useful to him.  His spouse, who worked for over 19 years as a VA floor nurse, also testified that the Veteran is unable to hear conversational speak or household noises, such as the dog door opening and closing.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

From November 20, 2007 to July 14, 2015, the Board finds that the evidence of record does not warrant an initial disability rating in excess of 0 percent for bilateral hearing loss.  38 C.F.R. § 4.7.  The following evidence of record does not support a higher compensable rating for this time period:

On the authorized audiological evaluation in April 2009 pure tone thresholds, in 

decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
65
65
LEFT
15
15
40
60
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 in the left ear.

These audiometric findings equate to Level I hearing loss in the right ear and Level I hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a noncompensable evaluation (0 percent disabling) reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

In November 2010, the Veteran was afforded a VA audiology examination.  At that time, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
70
70
LEFT
10
5
40
70
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 in the left ear.

These audiometric findings equate to Level I hearing loss in the right ear and Level I hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a noncompensable evaluation (0 percent disabling) reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

In August 2012, the Veteran was afforded a third VA audiology examination.  At that time, puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
40
70
70
LEFT
15
20
55
65
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 in the left ear.

These audiometric findings equate to Level II hearing loss in the right ear and Level II hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a noncompensable evaluation (0 percent disabling) reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

Consequently, from November 20, 2007 to July 14, 2015, the evidence does not support an initial disability rating in excess of 0 percent for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, on this record, the results do not provide a basis to grant a rating higher than 0 percent when considering the service-connected hearing loss in both ears.

Bilateral Hearing Loss at 20 Percent

Most recently, the Veteran was afforded a VA audiology examination in July 2015.  At that time, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
45
80
85
LEFT
15
20
45
75
75

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 64 in the left ear.

These audiometric findings equate to Level IV hearing loss in the right ear and Level VI hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a disability rating of 20 percent evaluation reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

Consequently, the evidence does not support an initial disability rating in excess of 20 percent for the Veteran's bilateral hearing loss on or after July 14, 2015.  38 C.F.R. § 4.3.  Simply stated, on this record, the results do not provide a basis to grant a rating higher than 20 percent when considering the service-connected hearing loss in both ears.


ORDER

An initial compensable disability rating for bilateral hearing loss from November 30, 2007 to July 14, 2015, is denied. 

An initial disability rating greater than 20 percent for bilateral hearing loss on and after July 15, 2015, is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for an increased initial rating of his right knee disability.  Following the Board's March 2015 Remand, the Veteran was provided a VA examination for his right knee disability in July 2015.  Although this examination was fairly recent and contemporaneous in time, the Board finds the examination was not fully adequate.  Specifically, subsequent to the July 2015 VA knee examination, the Court in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  

A review of the claims file reveals that none of the VA knee examinations conducted in May 2009, August 2012, or July 2015 or VA treatment records dated from 2009 to 2015 demonstrate range of motion testing for both knees in passive motion, weight-bearing, and nonweight-bearing situations.  In short, these VA knee examinations were inadequate.  Thus, at present, none of the medical evidence of record fully satisfies the requirements of Correia and 38 C.F.R. § 4.59. 

As such, a new VA knee examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right knee disability.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  If such testing cannot be performed, the examiner must explain why such testing could not be performed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After any additional records are associated with the claims file, the AOJ should secure the appropriate VA knee examination, to assess the current severity and manifestations of the Veteran's service-connected right knee disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement on the effect of the Veteran's service-connected right knee disability on the Veteran's occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA knee examination must include range of motion testing for both knees in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the VA examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the knees, he or she should clearly explain why that is so.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA knee examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA knee examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled VA knee examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim for increased ratings of the Veteran's right knee disability.  If the benefit sought is not granted, the AOJ must then issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


